Beasley, Judge.
Waymon Junior Cain died intestate on September 13, 1984, leav*672ing his two minor children, a son and a daughter, as his sole heirs at law. Appellee Debra Jean Cain is the deceased’s former wife and the mother and natural guardian of their two children. She obtained temporary letters of administration to the estate and then petitioned the probate court for appointment as permanent administratrix. Appellants, the father and brother of the deceased, filed a caveat which alleged they were heirs of the deceased, contended appellee was not entitled to administer the estate, and sought appointment of another named individual as administrator of the estate. The probate court dismissed their caveat and granted permanent letters of administration to appellee. Caveators appeal from the superior court’s affirmance of the probate court’s action.
Decided October 16, 1985
Rehearing denied November 1, 1985
Sam S. Harben, Jr., for appellants.
David C. Jones, Jr., for appellee.
The principles of law enunciated in Wansley v. Tull, 153 Ga. App. 92 (264 SE2d 567) (1980), control. It was incumbent upon the father and brother, as caveators, to show an interest in the estate as 1) heirs at law, 2) creditors, or 3) having such interest which may be enforced by suit against the administrator of the estate. The sole basis asserted was as heirs at law, but the children, not they, were such heirs. OCGA § 53-4-2 (4). Since the caveators had no standing to contest the issuance of permanent letters of administration, the probate court correctly dismissed the caveat. Although the superior court considered the merits of the appeal, it correctly affirmed the probate court’s dismissal. Where the judgment of the trial court is proper and legal for any reason, it will be affirmed regardless of the reason. Hairston Enterprises v. Lee, 162 Ga. App. 475, 476 (291 SE2d 404) (1982).

Judgment affirmed.


Deen, P. J., and Pope, J., concur.